Filed 12/21/22 P. v. Santana CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



THE PEOPLE,                                                          D080845

         Plaintiff and Respondent,

         v.                                                          (Super. Ct. No. RIF139207)

SERAFIN SANTANA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Riverside County,
Walter H. Kubelun, Judge. Affirmed.
         Serafin Santana, in pro. per.; and Siri Shetty, under appointment by
the Court of Appeal, for Defendant and Appellant.
         No appearance for Plaintiff and Respondent.
         In 2009, a jury convicted Serafin Santana of attempted mayhem (Pen.

Code,1 §§ 203 & 664) and assault with a firearm (§ 245, subd. (a)(2)) and
found true allegations of intentional use of a firearm causing great bodily
injury (§ 12022.53, subd. (d)) and personal use of a firearm (§ 12022.5,


1        All further statutory references are to the Penal Code.
subd. (a)). The jury also found true an allegation that Santana personally
inflicted great bodily injury on the victim (§ 12022.7, subd. (a)).
      The court sentenced Santana to an indeterminate term of 29 years four
months to life in prison.
      Santana appealed and this court affirmed the judgment in an

unpublished opinion. (People v. Santana (Sept. 11, 2013, D059013).)2
      In 2022, Santana filed a petition for resentencing under section 1172.6.
The superior court summarily denied the petition because Santana had not
been convicted of any crimes that qualify for relief under the statute.
      Santana filed a timely notice of appeal.
      Appellate counsel has filed a brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende) indicating counsel has not been able to identify any
arguable issues for reversal on appeal. Counsel asks the court to review the
record for error as mandated by Wende. We offered Santana the opportunity
to file his own brief on appeal. He has responded with a lengthy document
challenging his original conviction. He contends the superior court did not
have jurisdiction to conduct the trial. Santana does not address the
undisputed fact he has not been convicted of any offense that is eligible for
relief under section 1172.6. He has not raised any arguable issues for
reversal on appeal.

                                 DISCUSSION3
      As we have noted, appellate counsel has filed a Wende brief and asks
the court to review the record for error. To assist the court and in compliance
with Anders v. California (1967) 386 U.S. 738 (Anders), counsel has identified
a possible issue that was considered in evaluating the potential merits of this

2     We grant defense counsel’s request to take judicial notice of our records
in case No. D059013.

                                        2
appeal: Whether the trial court erred by denying the petition for
resentencing under section 1172.6.
      We have reviewed the record for error as required by Wende and
Anders. We have not discovered any arguable issues for reversal on appeal.
Competent counsel has represented Santana on this appeal.
                               DISPOSITION
      The order denying Santana’s petition for resentencing under
section 1172.6 is affirmed.



                                                      HUFFMAN, Acting P. J.

WE CONCUR:



O’ROURKE, J.



IRION, J.




3     The facts of the offenses are addressed in our prior opinion. We will not
repeat them here.
                                      3